Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020, 04/20/2021, 09/10/2021 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6, dependent on claim 1, recites the limitation “the capillary channel”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saiki et al (US20110126646A1 published 06/02/2011).
Regarding claim 1, Saiki teaches a sample analysis substrate in which transfer of a liquid is effected through rotational motions, comprising: 
a substrate having a rotation axis (a base substrate 3 having a microchannel structure – paragraph 55 and Fig. 15); 
a first retention chamber (diluent container 5 contains a diluent 8 that flows to a discharging passage 26 – paragraph 101) being located in the substrate and retaining a diluent; 
a measurement chamber located in the substrate (measuring chambers 52b and 52c – paragraph 168); 
at least one reagent (reagents 58a1 – paragraph 176 and Fig. 35); 
a reagent chamber being located in the substrate and having the at least one reagent disposed therein (capillary areas 56 hold reagents 58a1 – paragraph 176 and Fig. 35), the reagent chamber being connected to the measurement chamber (capillary areas 56 is connected to the measuring chambers 52b and 52c – paragraph 173 and Fig. 34); and 
a first diluent path (a discharging passage 26) being located in the substrate, and connecting the first retention chamber and the measurement chamber or reagent chamber (rotation of the base substrate 3 send liquids from discharging passage 26 to the measuring chambers 52b and 52c – paragraph 168 and Figs. 16-20).
Regarding claim 2, Saiki teaches the sample analysis substrate of claim 1, wherein the reagent chamber includes a capillary region (reagent containing sections 57a1, 57a2, 57b1, 57b2, 57b3, 57c1, and 57c2 formed in the capillary areas 56a, 56b, and 56c – paragraph 176 and Fig. 35), the reagent being disposed in the capillary region.
Regarding claim 3, Saiki teaches the sample analysis substrate of claim 1, further comprising: 
a second retention chamber (a diluent container 5 for retaining a diluent – paragraph 135 and Fig. 16) being located in the substrate and retaining a diluent; 
an analyte chamber (the blood cell component 18b flows into the connecting passage 34 – paragraph 112-113 and Fig. 18) being located in the substrate and retaining an analyte; 
a mixing chamber being located in the substrate (mixing cavity 39 – Fig. 18b); 
an analyte path (a connecting passage 41) being located in the substrate and connecting the analyte chamber and the mixing chamber (the diluent 8 is similarly sucked into a connecting passage 41 that is siphon-shaped and connects the reserving cavity 27 and a mixing cavity 39 – paragraph 106); 
a second diluent path being located in the substrate and connecting the second retention chamber and the mixing chamber (the diluted plasma 40 retained in the mixing cavity 39 – paragraph 121) (a fixed quantity of the plasma component 18a flows into the mixing cavity 39 – paragraph 118); and 
a mixed solution path (a capillary tube channel 37) being located in the substrate and connecting the mixing chamber and the measurement chamber (the capillary tube channel 37 connects the mixing cavity 39 and measuring chambers 52b and 52c – paragraphs 122 and 168).
Regarding claim 4, Saiki teaches the sample analysis substrate of claim 1, further comprising: 
an analyte chamber being located in the substrate and retaining an analyte (the blood cell component 18b flows into the connecting passage 34 – paragraph 112-113 and Fig. 18); and 
4Application No. Not Yet AssignedDocket No.: 096534-0031Amendment dated July 2, 2020Preliminary Amendmentan analyte path (a connecting passage 41) being located in the substrate and connecting the analyte chamber and the measurement chamber (the diluent 8 is similarly sucked into a connecting passage 41 that is siphon-shaped and connects the reserving cavity 27 and a mixing cavity 39 – paragraph 106).
Regarding claim 5, Saiki teaches the sample analysis substrate of claim 3, wherein, 
the measurement chamber (measuring chambers 52b and 52c does not have air holes – Fig. 22b) and the reagent chamber (capillary areas 56 hold reagents 58a1 does not have air holes – paragraph 176 and Fig. 35) do not have any air holes; 
the first diluent path includes an inlet and an outlet (the discharging passage 26 has an inlet and an outlet – Fig. 16b), the outlet being a capillary channel connected to the measurement chamber (discharging passage 26 connects to the measuring chambers 52b via a capillary tube channel 37 and measuring passages 47 – paragraphs 121-122), such that the outlet is located on an outer peripheral side of the rotation axis relative to the inlet (the outlet of the discharging passage 26 to the capillary tube channel 37 is on the outer peripheral side of the diluent container 5 – Fig. 16a-b), and that the capillary channel has a siphon shape which is bent toward an inner peripheral side relative to the inlet (a siphon-shaped connecting passage 68 at the end of the capillary tube channel 37 – Fig. 21), 
the mixed solution path includes: a capillary channel (siphon-shaped connecting passage 68 has an inlet and outlet – Fig. 21) having an inlet and an outlet, the outlet being connected to the measurement chamber (outlet of the siphon-shaped connecting passage 68 connects to the measuring chambers 52b and 52c does not have air holes – Fig. 22b); and a chamber being connected to the inlet of the capillary channel and having an air hole (an overflow cavity 81b communicating with the atmosphere – paragraph 203 and Fig. 21b).
Regarding claim 6, Saiki teaches the sample analysis substrate of claim 1, wherein an outlet of the capillary channel of the first diluent path is connected to the reagent chamber (rotation of the base substrate 3 send liquids from discharging passage 26 to the measuring chambers 52b and 52c – paragraph 168 and Figs. 16-20) (measuring chambers 52b and 52c are connected to the capillary areas 56 – Fig. 34).
Regarding claim 7, Saiki teaches the sample analysis substrate of claim 2, comprising a plurality of said reagents (reagent containing sections 57a1, 57a2, 57b1, 57b2, 57b3, 57c1, and 57c2 formed in the capillary areas 56a, 56b, and 56c – paragraph 176 and Fig. 35), the plurality of reagents being disposed along a peripheral direction in the capillary region of the reagent chamber (reagent containing sections 57a1, 57a2, 57b1, 57b2, 57b3, 57c1, and 57c2 are disposed in a peripheral direction – Fig. 35).
Regarding claim 8, Saiki teaches the sample analysis substrate of claim 7, wherein the measurement chamber includes a portion that is located closer to an outer peripheral side (the measuring chambers 52b – Fig. 34 and 35a-b) than a portion of the capillary region of the reagent chamber in which the plurality of reagents are disposed (the measuring chambers 52b is closer to the outer periphery than the reagent containing sections 57a1, 57a2, 57b1, 57b2, 57b3, 57c1, and 57c2 – Fig. 34 and 35a-b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saikai in view of Johno et al (US20170131304A1 published 05/11/2017).
Regarding claim 9, Saiki teaches a sample analysis system comprising: 
the sample analysis substrate of claim 2; and 
a sample analysis device (analyzing apparatus – Fig. 8) including: 
a motor having a turntable on which the sample analysis substrate is mountable (analytical device 1 rotates with the turntable 101 that is rotationally driven by a rotational drive unit 106 – Figs. 8-9), the motor rotating the sample analysis substrate around a rotation axis inclined by an angle which is greater than 0◦ and smaller than or equal to 90◦ from the direction of gravity (The angle θ is desirably set at 10◦ to 45◦ - paragraph 77); 5Application No. Not Yet AssignedDocket No.: 096534-0031 Amendment dated July 2, 2020 Preliminary Amendment 
a rotation angle detection circuit to detect an angle of a shaft of the motor (force of gravity to a solution in the analytical device 1 can be set by adjusting the angle θ of the rotation axis 107 – paragraph 76 and Fig. 9); 
an origin detector to detect an origin to serve as a reference for the analysis substrate (a photodetector 113 for detecting the quantity of light having passed through the analytical device 1 out of the light emitted from the light source 112 – paragraph 90 and Fig. 13) (arithmetic unit 110 reads a detected value of the photodetector 113 and calculates the concentration of the specific component – paragraph 208) (“origin detector” is interpreted to be a combination of a light source 203a, a photodetector 203b, and an origin detection circuit 203c in light of paragraph 32 of the instant application); 
a driver driving circuit (a control unit 109 for controlling, e.g., the rotation speed and direction of the turntable 101 – paragraph 88) to, based on a result of detection by the rotation angle detection circuit, control rotation of the motor and an angle of the motor when stopping (and the measurement timing of the optical measurement unit – paragraph 88); and 
a control circuit including an arithmetic unit (arithmetic unit 110 for calculating a measurement result by processing a signal obtained by the optical measurement unit 108 – paragraph 88), a memory (arithmetic unit 110 must obtain data stored in memory – paragraph 88), and a program (rotational drive unit 106 can rotate the analytical device 1 through the turntable 101 about the rotation axis 107 in any direction at a predetermined rotation speed – paragraph 89) (a control unit 109 for controlling must be programmed to perform controls), wherein based on the program, the control circuit controls operations of the motor (arithmetic unit 110 for calculating a measurement result – paragraph 88), the rotation angle detection circuit, the origin detector (a photodetector 113 for detecting the quantity of light having passed through the analytical device 1 out of the light emitted from the light source 112 – paragraph 90 and Fig. 13), and the driver driving circuit (rotational drive unit 106 can rotate the analytical device 1 through the turntable 101 – paragraph 89), 
the program comprising the steps of: 
when the sample analysis substrate having the diluent retained in the first retention chamber is mounted on the turntable of the sample analysis device (“when the sample analysis substrate … is mounted” is a contingent limitation per MPEP 2111 wherein the programmed step only needs to occur if the “sample analysis substrate is mounted” condition is met), 
(a) rotating the sample analysis substrate to transfer the diluent retained in the first retention chamber to the measurement chamber via the first diluent path (diluent 8 flows from a diluent container 5 to discharging passage 26 – paragraph 101 Step 2); 
(b) stopping rotation of the sample analysis substrate to move the diluent in the measurement chamber to the capillary region of the reagent chamber to allow the plurality of reagents to be dissolved in the diluent, thus preparing a reagent solution (turntable 101 is controlled at a frequency of 80 Hz to 200 Hz so as to oscillate the analytical device 1 – paragraph 121) (the diluted plasma 40 retained in the mixing cavity 39 is transferred to the inlet of the capillary tube channel 37 – paragraph 121 and Step 6); and 
(c) rotating the sample analysis substrate to move the reagent solution in the reagent chamber to the measurement chamber (diluted plasma 40 transferred to the inlet of the capillary tube channel 37 is sucked into the capillary tube channel 37 by a capillary force and then is sequentially transferred to the capillary tube channel 37, measuring passages 47a, 47b, and 47c – paragraph 122).
However, Saiki does not explicitly teach a program which is stored in the memory and configured so as to be executable by the arithmetic unit.
Johno teaches a program which is stored in the memory and configured so as to be executable by the arithmetic unit, wherein based on the program, the control circuit controls operations of the motor, the rotation angle detection circuit, the origin detector, and the driver driving circuit (a program which is stored in the memory and executable by the arithmetic unit, to control based on the program an operation of the motor, the rotation angle detection circuit, and the drive circuit, wherein, when the substrate for sample analysis with the first chamber being filled with the liquid is placed on a turntable of the sample analysis device – claim 16). Johno teaches that it would be advantageous to use a program stored in memory to gain the function of a CPU automated process (paragraph 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Saiki, with the CPU and program, taught by Johno, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is simply automating a known process. 
Regarding claim 10, Saiki, modified by Johno, teaches the sample analysis system of claim 9, wherein the program further comprises, between step (b) and step (c), a step of swinging the sample analysis substrate (turntable 101 is controlled at a frequency of 80 Hz to 200 Hz so as to oscillate the analytical device 1 – paragraph 121).
Regarding claim 11, Saiki, modified by Johno, teaches the sample analysis system of claim 9, wherein the program repeats step (b) and step (c) a plurality of times (liquid level pulled to the wall surfaces is increased toward the inner periphery of the mixing cavity by repeatedly oscillating the analytical device 1 – paragraph 129).
Regarding claim 12, Saiki teaches a sample analysis device (analyzing apparatus – Fig. 8) comprising: 
a motor having a turntable (analytical device 1 rotates with the turntable 101 that is rotationally driven by a rotational drive unit 106 – Figs. 8-9) on which the sample analysis substrate of claim 2 is mountable, the motor rotating the sample analysis substrate around a rotation axis inclined by an angle which is greater than 0◦ and smaller than or equal to 90◦ from the direction of gravity (The angle θ is desirably set at 10◦ to 45◦ - paragraph 77); 6Application No. Not Yet AssignedDocket No.: 096534-0031 Amendment dated July 2, 2020 Preliminary Amendment 
a rotation angle detection circuit to detect an angle of a shaft of the motor (force of gravity to a solution in the analytical device 1 can be set by adjusting the angle θ of the rotation axis 107 – paragraph 76 and Fig. 9), and 
an origin detector to detect an origin to serve as a reference for the analysis substrate (a photodetector 113 for detecting the quantity of light having passed through the analytical device 1 out of the light emitted from the light source 112 – paragraph 90 and Fig. 13) (arithmetic unit 110 reads a detected value of the photodetector 113 and calculates the concentration of the specific component – paragraph 208) (“origin detector” is interpreted to be a combination of a light source 203a, a photodetector 203b, and an origin detection circuit 203c in light of paragraph 32 of the instant application); 
a driver driving circuit (a control unit 109 for controlling, e.g., the rotation speed and direction of the turntable 101 – paragraph 88) to, based on a result of detection by the rotation angle detection circuit, control rotation of the motor and an angle of the motor when stopping (and the measurement timing of the optical measurement unit – paragraph 88); and 
a control circuit including an arithmetic unit (arithmetic unit 110 for calculating a measurement result by processing a signal obtained by the optical measurement unit 108 – paragraph 88), a memory (rotational drive unit 106 can rotate the analytical device 1 through the turntable 101 about the rotation axis 107 in any direction at a predetermined rotation speed – paragraph 89), and a program which is stored in the memory and configured so as to be executable by the arithmetic unit, wherein based on the program, the control circuit controls operations of the motor, the rotation angle detection circuit, the origin detector, and the driver driving circuit, 
the program comprising the steps of: 
when the sample analysis substrate having the diluent retained in the first retention chamber is mounted on the turntable (“when the sample analysis substrate … is mounted” is a contingent limitation per MPEP 2111 wherein the programed steps only needs to occur if the “sample analysis substrate is mounted” condition is met), 
(a) rotating the sample analysis substrate to transfer the diluent retained in the first retention chamber to the measurement chamber via the first diluent path (diluent 8 flows from a diluent container 5 to discharging passage 26 – paragraph 101 Step 2); 
(b) stopping rotation of the sample analysis substrate to move the diluent in the measurement chamber to the capillary region of the reagent chamber to allow the plurality of reagents to be dissolved in the diluent, thus preparing a reagent solution (turntable 101 is controlled at a frequency of 80 Hz to 200 Hz so as to oscillate the analytical device 1 – paragraph 121) (the diluted plasma 40 retained in the mixing cavity 39 is transferred to the inlet of the capillary tube channel 37 – paragraph 121 and Step 6); and 
(c) rotating the sample analysis substrate to move the reagent solution in the reagent chamber to the measurement chamber (diluted plasma 40 transferred to the inlet of the capillary tube channel 37 is sucked into the capillary tube channel 37 by a capillary force and then is sequentially transferred to the capillary tube channel 37, measuring passages 47a, 47b, and 47c – paragraph 122).
However, Saiki does not explicitly teach a program which is stored in the memory and configured so as to be executable by the arithmetic unit.
Johno teaches a program which is stored in the memory and configured so as to be executable by the arithmetic unit, wherein based on the program, the control circuit controls operations of the motor, the rotation angle detection circuit, the origin detector, and the driver driving circuit (a program which is stored in the memory and executable by the arithmetic unit, to control based on the program an operation of the motor, the rotation angle detection circuit, and the drive circuit, wherein, when the substrate for sample analysis with the first chamber being filled with the liquid is placed on a turntable of the sample analysis device – claim 16). Johno teaches that it would be advantageous to use a program stored in memory to gain the function of a CPU automated process (paragraph 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Saiki, with the CPU and program, taught by Johno, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is simply automating a known process. 
Regarding claim 13, Saiki, modified by Johno, teaches the sample analysis device of claim 12, wherein the program further comprises, between step (b) and step (c), a step of swinging the sample analysis substrate (turntable 101 is controlled at a frequency of 80 Hz to 200 Hz so as to oscillate the analytical device 1 – paragraph 121).
Regarding claim 14, Saiki, modified by Johno, teaches the sample analysis device of claim 12, wherein the program repeats step (b) and step (c) a plurality of times (liquid level pulled to the wall surfaces is increased toward the inner periphery of the mixing cavity by repeatedly oscillating the analytical device 1, so that the diluted plasma 40 can be transferred to the inlet 37a of the capillary tube channel – paragraph 129).
Regarding claim 15, Saiki teaches a method for controlling a sample analysis device, the sample analysis device including: 
a motor having a turntable on which the sample analysis substrate of claim 2 is mountable, the motor rotating the sample analysis substrate around a rotation axis inclined by an angle which is greater than 00 and smaller than or equal to 90* from the direction of gravity; 7Application No. Not Yet AssignedDocket No.: 096534-0031 Amendment dated July 2, 2020 Preliminary Amendment 
a rotation angle detection circuit to detect an angle of a shaft of the motor; an origin detector to detect an origin to serve as a reference for the analysis substrate; a driver driving circuit to, based on a result of detection by the rotation angle detection circuit, control rotation of the motor and an angle of the motor when stopping; and a control circuit including an arithmetic unit, a memory, and a program which is stored in the memory and configured so as to be executable by the arithmetic unit, wherein based on the program, the control circuit controls operations of the motor, the rotation angle detection circuit, the origin detector, and the driver driving circuit,
the method comprising the steps of: 
when the sample analysis substrate having the diluent retained in the first retention chamber is mounted on the turntable (“when the sample analysis substrate … is mounted” is a contingent limitation per MPEP 2111 wherein the method only needs to occur if the “sample analysis substrate is mounted” condition is met), 
(a) rotating the sample analysis substrate to transfer the diluent retained in the first retention chamber to the measurement chamber via the first diluent path (diluent 8 flows from a diluent container 5 to discharging passage 26 – paragraph 101 Step 2); 
(b) stopping rotation of the sample analysis substrate to move the diluent in the measurement chamber to the capillary region of the reagent chamber to allow the plurality of reagents to be dissolved in the diluent, thus preparing a reagent solution (turntable 101 is controlled at a frequency of 80 Hz to 200 Hz so as to oscillate the analytical device 1 – paragraph 121) (the diluted plasma 40 retained in the mixing cavity 39 is transferred to the inlet of the capillary tube channel 37 – paragraph 121 and Step 6); and 
(c) rotating the sample analysis substrate to move the reagent solution in the reagent chamber to the measurement chamber (diluted plasma 40 transferred to the inlet of the capillary tube channel 37 is sucked into the capillary tube channel 37 by a capillary force and then is sequentially transferred to the capillary tube channel 37, measuring passages 47a, 47b, and 47c – paragraph 122).
However, Saiki does not explicitly teach a program which is stored in the memory and configured so as to be executable by the arithmetic unit.
Johno teaches a program which is stored in the memory and configured so as to be executable by the arithmetic unit, wherein based on the program, the control circuit controls operations of the motor, the rotation angle detection circuit, the origin detector, and the driver driving circuit (a program which is stored in the memory and executable by the arithmetic unit, to control based on the program an operation of the motor, the rotation angle detection circuit, and the drive circuit, wherein, when the substrate for sample analysis with the first chamber being filled with the liquid is placed on a turntable of the sample analysis device – claim 16). 
Regarding claim 16, Saiki, modified by Johno, teaches the method for controlling a sample analysis device of claim 15, further comprising, between step (b) and step (c), a step of swinging the sample analysis substrate (turntable 101 is controlled at a frequency of 80 Hz to 200 Hz so as to oscillate the analytical device 1 – paragraph 121).
Regarding claim 17, Saiki, modified by Johno, teaches the method for controlling a sample analysis device of claim 15, wherein the program repeats step (b) and step (c) a plurality of times (liquid level pulled to the wall surfaces is increased toward the inner periphery of the mixing cavity by repeatedly oscillating the analytical device 1, so that the diluted plasma 40 can be transferred to the inlet 37a of the capillary tube channel – paragraph 129).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797